UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 2 (Mark one) [X]ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 Or [ ]TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-13251 MEDICAL ACTION INDUSTRIES INC. (Exact name of registrant as specified in its charter) Delaware 11-2421849 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Expressway Drive South, Brentwood, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 231-4600 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock ($0.001par value) The NASDAQ Global Select Stock Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ ]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes [ ]No [X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] The aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant as of September30, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $108,834,000, based on the $6.64 closing sale price of the Common Stock on such date. Shares of Common Stock held by each officer and director of the registrant and by each person who may otherwise be deemed to be an affiliate have been excluded. As of June 13, 2014, 16,390,628 shares of the registrant’s Common Stock were outstanding. EXPLANATORY NOTE Our company is filing this Amendment No. 2 on Form 10-K/A (the “Amendment”) to our annual report on Form 10-K for the period ended March 31, 2014 (the “Form 10-K”), filed with the Securities and Exchange Commission on June 16, 2014 (the “Original Filing Date”), to amend the date of the Report of Grant Thornton LLP, Independent Registered Public Accounting Firm, to June 14, 2012, to amend the reference thereto in the Report of KPMG LLP, Independent Registered Public Accounting Firm, and to update Exhibits 23.1, 23.2 and 101 in connection therewith. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and, except with respect to the date modifications discussed above, does not modify or update in any way disclosures made in the Form 10-K. No other changes have been made to the Form 10-K. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Form 10-K, have been amended, restated and re-executed as of the date of this Amendment and are included as Exhibits 31.1, 31.2and 32.1 hereto. 1 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Consolidated Financial Statements and Schedule: Report of KPMG LLP, Independent Registered Public Accounting Firm 3 Report of Grant Thornton LLP, Independent Registered Public Accounting Firm 4 Consolidated Balance Sheets at March 31, 2014 and 2013 5 Consolidated Statements of Operations for the Years Ended March 31, 2014, 2013 and 2012 6 Consolidated Statements of Comprehensive Income (Loss) for the Years Ended March 31, 2014, 2013 and 2012 7 Consolidated Statements of Stockholders’ Equity for the Years Ended March 31, 2014, 2013 and 2012 8 Consolidated Statements of Cash Flows for the Years Ended March 31, 2014, 2013 and 2012 9 Notes to Consolidated Financial Statements 10 Schedule II – Valuation and Qualifying Accounts 33 2 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Medical Action Industries Inc.: We have audited the accompanying consolidated balance sheets of Medical Action Industries Inc. and subsidiaries as of March31, 2014 and 2013, the related consolidated statements of operations, comprehensive income (loss), stockholders’ equity, and cash flows for the years then ended.In connection with our audits of the consolidated financial statements, we also have audited the financial statement schedule listed in Item 15(a)(2). These consolidated financial statements and financial statement schedule are the responsibility of Medical Action Industries Inc.’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedule based on our audits.The accompanying consolidated financial statements of Medical Action Industries Inc. and subsidiaries for the year ended March 31, 2012, were audited by other auditors whose report thereon dated June 14, 2012 expressed an unqualified opinion on those statements, before the effects of the adjustments that were applied to the consolidated financial statements for the year ended March 31, 2012 to present Medical Action Industries Inc.’s Patient Care business unit as discontinued operations as described in note3 to the consolidated financial statements. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2014 and 2013 consolidated financial statements referred to above present fairly, in all material respects, the financial position of Medical Action Industries Inc. and subsidiaries as of March 31, 2014 and 2013, and the results of their operations and their cash flows for the years then ended, in conformity with U.S.generally accepted accounting principles.Also in our opinion, the financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We also have audited the adjustments described in note 3 that were applied to the consolidated financial statements for the year ended March 31, 2012 to present Medical Action Industries Inc.’s Patient Care business unit as discontinued operations.In our opinion, such adjustments are appropriate and have been properly applied. We were not engaged to audit, review, or apply any procedures to the consolidated financial statements of Medical Action Industries Inc. and subsidiaries for the year end March 31, 2012 other than with respect to the adjustments and, accordingly, we do not express an opinion or any other form of assurance on the consolidated financial statements for the year ended March 31, 2012 taken as a whole. We also have audited, in accordance with the standards of Public Company Accounting Oversight Board (United States), Medical Action Industries Inc. and subsidiaries’ internal control over financial reporting as of March 31, 2014, based on criteria established inInternal Control – Integrated Framework (1992)issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated June 16, 2014 expressed an unqualified opinion on the effectiveness of Medical Action Industries Inc. and subsidiaries’ internal control over financial reporting. /s/ KPMG LLP Melville, New York June 16, 2014 3 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Medical Action Industries Inc. We have audited, before the effects of the adjustments to retrospectively apply the change in accounting described in Note 3, the accompanying consolidated statements of operations, comprehensive income (loss), stockholders’ equity and cash flows of Medical Action Industries Inc. (a Delaware corporation) and subsidiaries (the “Company”) for the year ended March 31, 2012 (the 2012 consolidated financial statements before the effects of the adjustments discussed in Note 3 are not presented herein).Our audit of the consolidated financial statements included the financial statement schedule listed in the index appearing under Item 15(a)(2) for the year ended March 31, 2012. These financial statements and financial statement schedule are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above, which are before the effects of the adjustments to retrospectively apply the change in accounting described in Note 3, of Medical Action Industries Inc. and subsidiaries present fairly, in all material respects, the results of their operations and their cash flows for the year ended March 31, 2012 in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the related financial statement schedule for the year ended March 31, 2012, when considered in relation to the consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. We were not engaged to audit, review, or apply any procedures to the adjustments to retrospectively apply the change in accounting described in Note 3, and accordingly, we do not express an opinion or any other form of assurance about whether such adjustments are appropriate and have been properly applied. Those adjustments were audited by other auditors. /s/ Grant Thornton LLP New York, New York June 14, 2012 4 Medical Action Industries Inc. Consolidated Balance Sheets (In thousands, except per share data) March 31, Current Assets Cash and cash equivalents $
